,; . .
,,‘:,L : ~,,.,
                 a                            E-                 0            GENERAL




                             Hr.’‘ikml
                                     Blaolwetll                  0p1n.tm   IV?.,
                                                                              WW~658
                             County Attorney
                     ,   ’



                             Travla county                       Ret   Questions relating to whet 'Items
                             Austin, Texas                             are court oosts and payable ae
                                                                       such by t2q State under the rwl-
                             Dear Mr. Blaokuellt                       sions af Artlole 39120,V.C.ii  ,
                                        You have requested             our oplnlonon the follouiag      ques-
                             t1QM t
                                        "Are t&        follwlrtg       itom   OQurt owt   and as
                                  tmohpayableby the&&a of hru m&r                         fk.
                                  prwl8iQM Qf 4rt.39la* 8w. 1:




    :.      .,
c        ‘,.




                                                         ‘fee grwided for %n
                                                          8 ottltts, aud tmtod,
                                                   . . .ylBoktoirilwttr,


                                       ~~bresoh8uit~tby~“Eszeo                              qment    caqt-
                             iiaiipweuaatto the pr~ims                     ~4%Title83,E     pter 14,
                                                                                                                                -   -
                                                  "




                                             MP. Tom ElaokueJl,            page 2      (WW-658)                                         .


                                             Vernon’s Civil            Statutes,    as ,amended, it Is alleged          t

‘.

                                                        W~is suit, is brought pursuant to and ‘:
                                                   undak the terms and provisions of Title 83,
                                               I.’ Chapter 14, Vernon’s Civil Sttitutes  as
                                                      Leo;,        and particularly           Artiale    5$21b-12(b)
                                                                Venue is in Travis County, Texas, as
                                                      this is*a suit for taxes other than ad valorem
                                                      am& venue In such suits’ Is plaqed in Travis
                                                      County Texas by Articles   7076and m76a, Ver-
                                                      noq’s Eivil Statutes,  1925, as amended.”
                                                                                                               195 S.W.28 955'
                                                                                                             2 a ruit to reoover
                                                                                                             d under roteat.
                                                                                                             21b-1, e t seq.  the
                                                                                                              taxes levied iy
                                             the State        aga%ast an employer of lebor              within the State.”
                  .
                                                        ‘In view of the foregoing,it is our opinion that
                                             suit8 broqht    Ipr the Texas Emp opnent q#$?ggo’,~           g:
                                             ewwy of dolit&mmt oontribu ion0 purs
                                             plqmnt    Camirsion    Aat are nst$ts for de1    uent,taxesn and
                                             are therefore   exaepted from the provisions I”0p the statutes levy-
                                             &ng e,libnry fee as costs.
                                                          You are therefore   advisedthat library fees prwided
                                             for utder the powirions       ol Artiolee 17G?a-1 et seq.  should
                                             not be taxed en. oorts ,In a suit brought by the Texas &ployment
                                             Cdraiott      for the reowery of taxes Levied pursuant to the pro-
                                             ~2%        of WCLo 83, Chapter 14, VWton~s Civil statutes,    as
                                                      .
                                             .,   x
                                                          &lole   3927. Revised Civil Statutes of Texas.. 1925,
                                             as amended, providei     ih part as follows:

     :                         -1’                          ?4’l%eolerks       of the Dfstriot          Courts Feym;;zh.
                                                      the8
                                                      up to                                                    for     ,their
                                                      servloes t
                                                              I(. . .

                                                              nAbstractiug         judgment
     ,
                                                              ”. . .
                                         :
                                                              aIssuiug     each exi3cution

                           .
                                                  t           ‘1 . l   .
                                         i

         i.
                      ,.             :
                                              -   ’

              I
                                             Tom8Jiokwell, pgi            3      W-658)                             ‘,,




                                              for suohr@viors fixed                        thi8b;t,UtdWOh
                                             fee 8h a llk.due  a nd p ep%a l to th e Wflw                             of
                                             th o emlia t& lele~ 0      thodoakmt3ngofreh
                                                                  8El    beecxNlduedee~
                                              by t&       RLstriot
_
                                                                       Cluk~aruohd~tlne.
Gi
                                              fOO8OOlhOokdinOXOB88Of                        fb8WUkt#O8ari                 Ted
                                              by thl8   A8t  &tall   upon           order      of the I#strlot
                         ‘,                  ‘Jt#lgek reftmdd tathe puW                                 ylng rrooh’ex-
                                              0088   iXt -t.*.            (47h818           QIM    P

                                                 Bin6e            tite foor          fw in Artlels 3927 are spa-
                                                                                 ovided
            .                          O%fhd.&bi8~td                         'Leglstture     to k fees "in oivll
                               ,~ ‘,
                                       h8eS        “ud8bbOO        tb,  #lalature    brr  lutlmrimd the Judge bf
                                       the     d8triat      Goplrf  t0  lroribe one foe in 110~ of the fee6
                t                      prerorlbod        in lib8 Aat p"or the rervioo8     of $b M&riot    Clerk,
                                       it is our oplalon &et roh of the foor for the servlcea
                                       li@ed         $a Art1010 3W ue p r o p erlly      88088ad  as mtrt oosts.
                                                                              VOti0~k~8 oiril           6tatrik8t pre8OribeS
                                       tha   fearui%%.3                          18 entitled            to rewlve          for services
                                                                                  8Otim8          u8tOd       18 I’OtUM          Of   eXOOU-
                                                                                                             OlCpDMe8       of    a   suit
                                                                                                                 the loedng           party.*
                                                                                                       Btmddngareturnof
                                                                                                            erder   of the Court In
                                       a oivll   aa80.        It    18 OWN OpbiOtt          wt         tb    W      iS     PI’OPOrly
                                       astwmed       a8   oourt     008t8.
                                       .
                                           t\.




                ..


                     .
        .




    .   .                 /-
                                                               .



I&. TOB Blackwell,       page 4     (~~-658)


        In view of the foregoing   you are advised that the
library fee (except in suits for delinquent taxes),    iesuing
exeoutlon,issuing abstract of,judgment,    issuing execution
and/or abstract of judgment to renew judgment, and .Sherlffls
fee ror making return 0r execution,   are Items 0r court costs.
          IX Attortiey    Qeneral~aOpinion     ww-628 (1959), it IS
&&ted t
                 “It is noted that the prohibitions   con-
          tained in Seotiona 1 and 3 of Article     39120,
          Vernon”6 Civil Statutes,    concerning  the pay-
          sent of rees ‘or oommiesions by the State do
          not apply to the payment 0r costs in civil
          oases by the State where the fees earned oon-
          stitute   a part of the cost assessed against
          bhe State ln a partioular    case.    Thewore,
          8uoh cost oust be pald by the State as pro-,
          vlded by law rather than as a fee to the
          ln#lvidual   orrloer . ‘I
         Ia vi& of ths foregoIng,   Items listed above as
rein& costs may be puid by the State.    The County Clerk’s
~4’~ for recordfng an abstract of judgment is not oourt
 oo8tr and the State is prohibited  from paying suah fee.
AttPrney Oencira%!.a Oplnlons Nos. NW-508 (1959), and WW-628
(1933).
        In answer to your second question, the court ooeta
e-rated    herein should be paid to the District Clbrk.
Attorney Cteneralls Opinion ww-628 (1959).



                                  SUMMARY

                 The library fee provided for in Artlolee
                 17028-1, Vernon’s Civil Statutes, et seq.,
                 is speo1flcally    taxed aa court costs in
                 civil   oases, with the exoeption of suita
                 for delinquent taxes.     -es  listed    in
                 Artlale 39m, Vernon’e~ Civil StaWtes,        are
                 taxed as oourt costs.     The sh0rirrts fee.
                 ror return of execution provided      for In
                 Arfiicle 3933, Vernon’0 Civil Statutes,      is
                 taxed as court costs.     The County Clerk’s
                 fee for recording an abstract of judgobant


             9
               Is not court coetr. Thoee feee linted
               ;E    as court caste my be paid by the
                       The libraryroe in oa8ea of euits
               for d;linquenttaxe8,asx¶the ,CountyClerk's
               ree fbr ncordi#q lbrtrwta of judgmnt ruy
               not k pa14 by th, state.
                               Your8 very truly,
                               WILL WILSOW
                               Attormy aeneralot 'Ibur




    L. P. Lollal?,
                 CJwlrmn
    mrvln 1. Sethtell.
    mmr1.r D. Uabmnir
    p& uz,       Jr.




.